Citation Nr: 0524559	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, 
currently characterized as lumbar spondylosis and 
degenerative disc disease, to include as secondary to the 
service-connected residual scar of penetrating gunshot wound 
to the posterior chest and mid scapular region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
April 1946. 

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  At present, after 
remand to the RO for additional development in May 2004, the 
case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.   Service connection is currently in effect for a residual 
scar of a penetrating gunshot wound of the posterior chest 
and mid scapular region, rated as noncompensable.  

3.  The competent medical evidence of record does not show 
that the veteran's claimed back disorder, currently 
characterized as lumbar spondylosis and degenerative disc 
disease, is secondary to the service-connected residual scar 
of penetrating gunshot wound to the posterior chest and mid 
scapular region, or is otherwise related to service.


CONCLUSION OF LAW

The claimed back disorder, currently characterized as lumbar 
spondylosis and degenerative disc disease, is not proximately 
due to the service-connected residual scar of penetrating 
gunshot wound to the posterior chest and mid scapular region, 
or is otherwise related to active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in July 2001, 
February 2002 and May 2004; the May 2002 rating decision; the 
September 2002 statement of the case (SOC); and the July 2005 
supplemental statement of the case (SSOC).  In addition, the 
RO letters issued in July 2001, February 2002 and May 2004; 
and September 2002 SOC and the July 2005 SSOC provided the 
veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a July 2001 RO letter, the veteran was 
given notice of the VCAA requirements, which was prior to the 
initial May 2002 unfavorable AOJ decision that is the basis 
of this appeal.

In this respect, the July 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim for service connection.  In addition, the reasons and 
bases of the September 2002 SOC and July 2005 SSOC 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disability.  Furthermore, although it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1), nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's July 2001 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the September 2002 SOC and the July 2005 SSOC 
contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service department records include January 
1944 notations showing shell fragment wounds to the right 
thigh, right back and left calf.  August 1944 notations show 
the veteran had sustained shell wounds to the chest, right 
thigh, and back of legs.  February 1945 notations indicate 
the veteran was diagnosed with cyst, sacro-coccygeal, 
moderate, cause undetermined.  And, the April 1946 discharge 
examination report reveals a 6 centimeters scar of the right 
back and a 5 centimeters scar of the left lower leg, non-
symptomatic and non-disabling.   

An August 1946 VA examination report shows the veteran 
complained of pain and numbness above the right knee, and 
pain in the right side of the back due to shrapnel wounds.  
The veteran was diagnosed with no objective signs or symptoms 
of limitation of motion, pain or disability of the back, 
right thigh or left leg.  The veteran also presented no nerve 
injury, although occasional hyperesthesia in the scar area 
was possible.

An October 1947 VA examination report was negative for any 
back complaints or symptomatology.  And, a February 1950 VA 
examination report shows, healed scars, asymptomatic, lower 
right posterior chest, lower right anterior thigh, posterior 
lower left leg and left knee.

VA Medical Center treatment records dated in 1986 show the 
veteran was treated for right knee complaints and problems.

An April 1987 VA examination report indicates the veteran 
complained of swelling of the legs causing pain, and 
intermittent back pain causing difficulties bending.  The 
veteran was diagnosed with right upper back with well healed 
horizontal scar.

The evidence also includes treatment records from the Miami 
VA Medical Center (VAMC) dated from 1991 to 2004, and from 
various private health care providers dated from 1998 to 
2004, including from J. Hoffman, D.C., Pinecrest 
Rehabilitation Hospital, Orthopedic Center of Palm Beach, M. 
Zeide, M.D., Arthritis and Rheumatology Associates of Palm 
Beach, Cardiovascular Associates of South Florida, Delray 
Medical Center, and South Florida Heart Institute.  These 
records reflect the veteran was treated over time for back 
problems, degenerative joint disease of the hip and left 
knee, coronary artery disease, gout, residuals of prostate 
cancer, and hypertension, among other health problems.  

The above records also include an April 2000 statement from 
Dr. Zeide which indicates the veteran was under his care for 
long standing low back derangement, including lumbar 
spondylosis and degenerative disc disease, which the veteran 
related initiated from World War II injuries.  And, an April 
2000 statement from J. Hoffman, D.C., notes that the veteran 
was under his care for low back pain in 1996 and 1997, that 
he had lumbar disc degeneration of the spine, that his spine 
had lost normal disc spacing, and that he had "[a] military 
or straightening of the spine."

An April 2002 VA examination report reveals the veteran was 
diagnosed with moderate degenerative changes of the thoracic 
spine and moderately advanced changes of the lumbar spine 
with multilevel discogenic disease.  And, in the examiner's 
opinion, the veteran's lumbar discogenic disease was not 
related to his service-connected residual scar penetrating 
wound of the posterior chest mid scapula.

The evidence of record includes an August 2003 letter from C. 
Shomo, Esq., which indicates the veteran was involved in an 
accident on July 19, 2002.  

A June 2005 VA examination report notes the veteran's claims 
file was available and reviewed, and indicates the veteran 
was diagnosed with lumbar spondylosis and degenerative disc 
disease.  The veteran reported his pain began in 1995 long 
after his discharge from service.  However, the examiner 
noted that it was impossible to determine at this point with 
100 % certainty whether this degenerative joint disease and 
spondylosis, which became symptomatic at the age of 70, was 
due to anything which occurred during military service many 
years ago.  Nevertheless, it was the examiner's opinion that 
it is less likely as not related to the service-connected 
residual scar penetrating wound of the posterior chest mid 
scapula.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, upon a review of the 
evidence, the Board finds that the preponderance of the 
evidence does not support a grant of the claim of service 
connection for a back disorder, currently characterized as 
lumbar spondylosis and degenerative disc disease, to include 
as secondary to the service-connected residual scar of 
penetrating gunshot wound to the posterior chest and mid 
scapular region.

The Board acknowledges the April 2000 statements from Drs. 
Zeide and Hoffman, which note that the veteran related his 
back disorder to his WWII injuries, and that the veteran 
suffered from "[a] military or straightening of the spine." 
In this respect, the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Further, medical history recorded by the examiner of 
the veteran, is not competent medical evidence of a diagnosis 
or a nexus to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, the Board finds that statements by Drs. 
Zeide and Hoffman are conclusory as they do not described the 
objective medical findings upon which the doctors based their 
statements. 

However, the Board finds that the April 2002 and June 2005 VA 
examinations reports both note that the veteran's claims file 
was reviewed.  These examination reports also contain a more 
accurate assessment of the veteran's current diagnosis, as 
opposed to any prior examinations.  These examination reports 
discussed the objective medical findings considered by the 
examiner, including the aging process, upon which the 
examiners arrived at the conclusion that the claim back 
disorder is less likely than not related to the veteran's 
service-connected disability, or otherwise.

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed back disorder is secondary 
to the service-connected residual scar of penetrating gunshot 
wound to the posterior chest and mid scapular region, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or aggravation.  
Absent a professional medical opinion linking the veteran's 
disability to service or a service-connected disability, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
preponderance of the evidence tends to show that the claimed 
back disorder is not related to a service-connected 
disability, or to service.  Given that the preponderance of 
the evidence of record does not support the veteran's 
contentions, the Board finds that the evidence is not in at 
least relative equipoise, and that the reasonable doubt rule 
is not for application in this case.  The veteran's claim of 
service connection for a back disorder, currently 
characterized as lumbar spondylosis and degenerative disc 
disease, to include as secondary to the service-connected 
residual scar of penetrating gunshot wound to the posterior 
chest and mid scapular region, must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for a back disorder, currently 
characterized as lumbar spondylosis and degenerative disc 
disease, to include as secondary to the service-connected 
residual scar of penetrating gunshot wound to the posterior 
chest and mid scapular region, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


